Exhibit AMERICAN APPAREL REPORTS FIRST QUARTER 2 § Net sales of $114.3 million, an increase of 2.4% over the first quarter of 2008 § Loss per share of $0.13 compared to diluted earnings per share of $0.02 in the first quarter of 2008 § 2009 Guidance on income from operations reduced to a range of $40 to $50 million LOS ANGELES, May 18, 2009 – American Apparel, Inc. (NYSE Amex: APP), a vertically integrated manufacturer, distributor, and retailer of branded fashion basic apparel, today announced its financial results for the first quarter of American
